UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6603



JOHN GRIMES WELLS,

                                              Plaintiff - Appellant,

          versus


W. K. JONES, Superintendent; DENNIS M. ROW-
LAND, Assistant Superintendent of Custody,
F. E. Brown, Unit Screening Officer, JOHN A.
MANESS, Department of Corrections Program
Director,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-159-5-H)


Submitted:   September 25, 1997           Decided:   October 23, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Grimes Wells, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) (West

Supp. 1997) complaint under 28 U.S.C.A. § 1915A (West Supp. 1997).

We have reviewed the record and the district court's opinion and

find that this appeal is frivolous. Accordingly, we dismiss the
appeal on the reasoning of the district court. Wells v. Jones, No.
CA-97-159-5-H (E.D.N.C. Apr. 15, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2